The will of Andy Meaders bequeathed his estate, consisting of personalty only, to his wife for life and provided that, after her death, the executor, American National Bank, "shall after paying her just debts, divide whatever balance of estate left, equally between my relatives and her relatives." This bill was filed for a construction of the term "relatives" as used in the will. The Chancellor construed the term to mean next of kin, according to the statutes of distribution. In this he was correct.
While we have no reported case in this State in point, this has been the practically unanimous holding in other jurisdictions, supported generally by textbook authority. The opinion is frequently expressed that a contrary view would render the devise void for indefiniteness.
"The word `relations' or `relatives' has of itself no precise reference to legal succession, nor indeed any precise sense at all, since kindred to the remotest degree might thus be spoken of. But for convenience, and in order to prevent a gift from being void for uncertainty, it is commonly confined to those who would take under the statutes of distribution (or if a devise, under the statutes of descent), unless the will discloses a plain purpose to the contrary." Schouler on Wills, Ex.  Admrs. (6 Ed.), Vol. 2, Par. 1008, page 1162. *Page 186 
To the same effect are Thompson on Construction of Wills, Par. 188, p. 324; 2 Jarman on Wills (6 Am. Ed.), pp. 130, 131; Page on Wills (2 Ed.), Vol. 1, Par. 906; Sizer's Pritchard on Wills, p. 458; Baldwin's Bouvier, p. 1041; 49 A.L.R., annotations on page 177. Numerous cases are cited by these authorities. The decree is affirmed. *Page 187